             Case 2:20-cv-01604-MJP Document 12 Filed 11/19/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9

10         PORFIRIO CONDE CHEESMAN,                    CASE NO. C20-1604JLR

11                             Plaintiff,              MINUTE ORDER
                  v.
12
           SWISSPORT USA, INC., et al.,
13
                               Defendants.
14

15         The following minute order is made by the direction of the court, the Honorable

16   James L. Robart:

17         This case is hereby transferred to the Honorable Marsha J. Pechman as related to

18   //

19   //

20   //

21   //

22   //


     MINUTE ORDER - 1
             Case 2:20-cv-01604-MJP Document 12 Filed 11/19/20 Page 2 of 2




 1   Cheesman v. Swissport USA Inc., et al., No. C20-1276MJP. All future pleadings shall

 2   bear the cause number C20-1604MJP.

 3         Filed and entered this 19th day of November, 2020.

 4
                                              WILLIAM M. MCCOOL
 5                                            Clerk of Court

 6                                            s/ Ashleigh Drecktrah
                                              Deputy Clerk
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     MINUTE ORDER - 2
